Citation Nr: 0710539	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.


FINDING OF FACT

The competent, probative medical evidence indicates the 
veteran is diagnosed with anxiety disorder, not otherwise 
specified, as the result of his military service.


CONCLUSION OF LAW

Anxiety disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements, do not constitute 
competent medical evidence of the diagnosis of the claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran argues that service connection is warranted for 
PTSD, due to a combat-related stressor.  Service connection 
for PTSD requires: 1) medical evidence diagnosing PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  The veteran's 
Department of Defense Form 214 indicates his military 
occupational specialty was armor crewman and he received the 
combat infantry badge.  As such, the veteran's lay testimony 
establishes the occurrence of an in-service combat-related 
stressor.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).  

The veteran suffered a cerebrovascular accident in October 
2004 after which competent, probative medical evidence 
indicates he developed vascular dementia and an associated 
mood disorder.  See Social Security Administration records 
and June 2005 VA examination report.  However, the veteran 
was assessed with PTSD by a VA social worker in February 2005 
and a VA physician's assistant diagnosed the veteran with 
chronic PTSD.  See VA treatment records.  The veteran was 
afforded a VA examination in April 2006 and the resulting 
report indicates the VA psychiatrist noted that while the 
veteran had PTSD symptoms, he did not meet the threshold 
requirements of Criterion C to meet the diagnostic criteria 
for an Axis I diagnosis of PTSD.  Service connection for PTSD 
requires a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  Based on 
the thoroughness of the examination, the specificity of the 
report with a breakdown of the diagnosis according to DSM-IV 
criteria, and the level of expertise of the examiner, more 
probative value has been accorded the medical findings of the 
April 2006 VA examination.  As the resulting examination 
report does not contain the diagnosis of PTSD, service 
connection is not warranted for PTSD.  

However, the April 2006 VA examination report indicates that 
the veteran had multiple PTSD symptoms and that the 
appropriate classification was an anxiety disorder, not 
otherwise specified.  The examiner further indicated that the 
anxiety symptoms were the result of the veteran's military 
experiences.  As such, service connection is warranted for 
the veteran's diagnosed anxiety disorder and this appeal is 
granted.  See 38 C.F.R. § 3.303(d) (2006).  As the benefit 
sought has been resolved in the veteran's favor, any 
deficiencies in VA's notice and assistance, to include his 
February 2005 request for a hearing, are harmless error and 
not prejudicial to the veteran.  


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


